Citation Nr: 1223889	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was brought before the Board in February 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has hearing loss in both ears with no worse than Level II for his right ear and no worse than Level II for his left ear as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice requirements were met in this case by a letter sent to the Veteran in November 2006, prior to the initial adjudication of his claim.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's private and VA medical records are in the file.  The Veteran's service treatment records were unavailable due to a fire related incident.  The missing records, however, are not prejudicial here because the Veteran's increased rating claim is premised on the current severity of his hearing loss.  This appeal stems from a 2006 claim seeking an increased rating for his hearing loss.  The Veteran at no time identified outstanding records relevant to the appellate time frame that he wanted VA to obtain or that he feels are relevant to the claim.  

The Veteran was provided appropriate VA examinations in 2006, 2009, and 2012.  The examinations are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no competent evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition for which evidence is not of record, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran, and the Board may proceed to consider the merits of the claim.  

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating, such as the disability in this case, the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for reasons explained below, the Board finds the Veteran's disability is consistent throughout the relevant appellate time period and, therefore, staged ratings are not warranted here.

Hearing loss disability is rated based on audiometry as specified by regulation.  Inasmuch as any private audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.  The same is true for any hearing aid evaluations conducted as part of VA outpatient treatment.  Those evaluations are not necessarily conducted in the same manner as an official VA Compensation and Pension examination, unless marked as sufficient for rating purposes.  See 38 C.F.R. § 4.85(a) (An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test).

The results of clinical testing conducted during a VA examination in November 2006 are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
50
55
LEFT
25
35
50
50
60

The examiner noted subjective difficulty in background noise and objective decrease in hearing acuity.  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent bilaterally. The average of the puretones between 1000 and 4000 Hertz was 46 for the right ear and 49 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for each ear.  The point where I and I intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is 0 (zero) percent. 

The Veteran was afforded another VA examination in November 2009 during which clinical testing yielded results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
50
60
LEFT
20
25
50
45
55

The examiner noted there were no effects on occupational functioning because the Veteran was retired.  The effects on his daily activities were noted to include trouble understanding speech, needing to turn the television up loud and trouble hearing in the telephone.  

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent bilaterally.  The average of the puretones between 1000 and 4000 Hertz was 49 for the right ear and 44 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of II for each ear.  II and II still correspond to a 0 (zero) percent disability rating under Table VII  

The Veteran indicated he received hearing aids from the VA in May 2011 due to a worsened hearing impairment.  In light of this statement, the Board previously remanded this claim to afford the Veteran a new VA examination.

The Veteran was afforded another VA examination in March 2012 which yielded results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
55
LEFT
20
30
45
50
50

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent in the right ear and 96 percent in the left ear.  The average of the puretones between 1000 and 4000 Hertz was 43 for the right ear and 39 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for each ear, again corresponding to a non-compensable percent disability rating under Table VII.  

VA outpatient treatment records do confirm the Veteran's audiological treatment and issuance of hearing aids, but do not include applicable audiometric data in compliance with 38 C.F.R. § 4.85(a).  Id. (An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test).  

The record also includes an audiogram conducted at an Army Medical Center dated October 2006.  It is not apparent on its face whether the audiogram and speech recognition tests were done in accordance with the regulations, to include whether speech discriminations tests were done using the Maryland CNC.  See id. 

In any case, the October 2006 audiogram reveals results as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
60
LEFT
15
15
40
45
50

Speech recognition scores were noted as 88 percent bilaterally.  Averages were not calculated by the audiologist, but applying the formula in 38 C.F.R. § 4.85(d), puretone threshold averages between 1000 to 4000 Hertz come out to 46 decibels for the right ear and 33 decibels for the left ear.  Thus, even assuming this test is done in accordance with 38 C.F.R. § 4.85, the results only correspond to numeric designations of II for each ear, which again corresponds to a non-compensable percent disability rating under Table VII.  

In short, considering all applicable and arguably applicable audiometric data in the claims folder during the appellate time frame, the Veteran's hearing loss is no worse than a numeric designation of II for each ear, which corresponds to a non-compensable percent disability rating under Table VII.

As noted, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The evidence here does not show that his hearing loss reached a compensable level of severity at any point during the period under appeal.  The Board acknowledges the Veteran's belief that his bilateral hearing loss has worsened to a degree that warrants a higher compensable rating, and it also acknowledges that he is competent to report his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  Since the audiometric evidence clearly shows that he has not experienced a level of bilateral hearing loss greater than 0 percent at any time during the period under appeal, an increased rating is not warranted.

Extraschedular Consideration

In deciding the claim, the Board has also considered whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral sensorineural hearing loss.  The Veteran complains that his hearing loss impairs his ability to understand conversational speech in most situations.  The March 2012 VA examiner noted, however, that the Veteran's reported hearing difficulties are based on his "unaided status."  The examiner opined that the Veteran's problems with hearing in background noise will continue, but his overall difficulties should significantly improve with consisted hearing aid use.  

Although some examinations note the Veteran is retired, he had worked as a semi-truck driver, and specifically reported no affect on occupational function to the March 2012 examiner.  The 2012 examiner did note the Veteran is required to pass a physical at his job, but opined the Veteran should have no problem doing so with his hearing aids.  All medical examiners throughout the appellate time frame, to include the private examiner, all noted the Veteran has good speech recognition ability.

The Board does not doubt the Veteran's hearing loss affects his daily life.  There is no evidence to suggest, however, the Veteran's functional difficulties are over and beyond what is contemplated in the schedular criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).   

ORDER

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


